HUXMAN, Circuit Judge
(dissenting).
It seems clear to me that the law of Oklahoma is that the rights of a claimant to an interest in property appropriated by a municipality having the power of eminent domain are determined by the principles applicable to condemnation proceedings no matter how the property is acquired. In other words, whether the municipality acquires such property for public purposes by deed, gift, condemnation, or merely takes possession thereof, does not vary or alter the rights of a claimant of an interest therein against the municipality taking the same. Section 57, Title 66, Oklahoma Statutes 1941, in part provides:
“ * * * that in case any corporation or municipality authorized to exercise the right of eminent domain shall have taken and occupied, for purposes for which it might have resorted to condemnation proceedings, as provided in this article, any land, without having purchased or condemned the same, the damage thereby inflicted upon the owner of such land shall be determined in the manner provided in this article for condemnation proceedings.”
And why should this not be the law? A municipality appropriating property for public purposes becomes liable to those having an interest therein for the full value thereof and that should be so no matter how it is acquired. As long as the owners receive the full value of the property, they have no cause of complaint. They may not dictate to the municipality how it shall go about acquiring the property which it has power to condemn. They may not put the municipality to the needless expense and delay of a formal condemnation for the sole reason of preventing the attachment of a greater liability than would accrue in a regular condemnation proceeding. They may demand only the full value of the property at the time of the taking *467and these demands may not be increased or decreased because the city was not compelled to go through a formal condemnation proceeding.
An analysis of the Oklahoma decisions, as well as of the Statute quoted above, leads me to conclude that this is the rule of law which Oklahoma follows. These decisions lead me to conclude that the law of Oklahoma is that the taking in any manner of public property for public purposes by a municipality vested with the power of eminent domain will be treated as the equivalent of condemnation for the purpose of measuring the monetary rights of claimants to the property.1
The majority has reached the conclusion that an irregular taking or a taking by a proceeding otherwise than by strict condemnation can be treated as an equivalent of a taking by condemnation only when the element of estoppel is present. With this I cannot agree nor can I read the Oklahoma decisions to this effect. True, estoppel is stressed in a number of the decisions upon which the majority rely but the element of estoppel was considered by the Supreme Court as a determinating factor only in those cases in which the one entitled to the possession of the property sought to recover his property which had been taken in an irregular manner. It is, of course, elementary that a municipality having the power of eminent domain may not by virtue thereof take possession of property over the objection of one entitled to its possession without going through a condemnation proceeding, and if it does, such a one may recover his property unless by his conduct he has estopped himself from maintaining such an action. It does not follow, however, that his rights or the rights of one other than the owner claiming an interest therein to a money judgment against the municipality for taking his property by negotiated sale or deed of gift are different in those cases in which he institutes his action immediately than they are in those cases in which he delays until the property has been fully appropriated to public use. These conclusions are supported by the decision in Incorporated Town of Pittsburg v. Cochrane, 195 Okl. 593, 159 P.2d 534. In that case the franchise of a public service corporation furnishing water to the city expired. The city then took over the water system and continued to operate it, claiming that it became the owner thereof upon the expiration of the franchise. In an injunction action, the trial court held that the property did not revert to the city but that the owner could not interfere with the use thereof by the city until the city had an opportunity to obtain a new water supply, and entered an injunction against the person it found to be the owner until the city had an opportunity to acquire another water supply. On appeal, the Supreme Court held that a permanent injunction in favor of the city should have been entered. The Supreme Court treated the proceeding by which the city took possession of the property as an acquisition under the power of eminent domain and held that the owners thereof were limited in their rights against the city to the value of the property at the time the city took it over. In reaching the conclusion that the proceeding was under the power of eminent domain and thus the equivalent of a condemnation proceeding, the Supreme Court did not refer to the element of estoppel or stress it as an essential of a proceeding in the nature of a condemnation proceeding.
The majority concludes that the proceeding cannot, in the absence of estoppel, be treated as in the nature of a condemnation proceeding because the property was acquired by deed. I have already tried to point out that in my opinion estoppel is not an element to be considered in determining the rights of an owner who seeks a money judgment against a municipality having the power of eminent domain which has taken possession of property for a public purpose in a manner other than by condemnation. This is so whether the proper*468ty is acquired by gift, deed of purchase, or is appropriated without any formal proceedings.
This conclusion finds support in the case of Oklahoma City v. Local Federal Savings and Loan Association, 192 Okl. 188, 134 P.2d 565, 566, 574. In that case the City of Oklahoma acquired property by a deed, as in this case, from the railroad company to railroad right-of-way property for park purposes. The reversionary owners instituted an action against the city for recovery of the property on the ground that when the railroad abandoned the property for railroad purposes the property reverted to them. They were successful in the Supreme Court. The court held that the city had no power to condemn the land in question for park purposes and therefore could not acquire it by deed. The opinion of the court, however, quite clearly indicates that had the city possessed power to acquire the property by eminent domain, its acquisition by deed of purchase would have been treated as the equivalent of a condemnation proceeding and the reversionary owners would have been limited in their rights against the city to the value of the property at the time it was acquired. Thus the court said:
“The city asserts that it acquired the property for park purposes and now holds the same pursuant to its power of eminent domain. In such case, regardless of the ■manner in which it obtained its possession, an attempt at re-entry by the intervener would have been vain, for, where a municipality has taken possession of real property for any purpose in which it may exercise its power of eminent domain, condemnation proceedings to assess damages is the remedy of the land owner.” 2
A casual reading of the Brown-Crummer case cited in the majority opinion might indicate that estoppel was an essential element to bar one from claiming more from a municipality under a taking such as this than the value of the property at the time it was taken over. However, a careful reading of the opinion and the cases upon which the decision is based does not support such a conclusion. Whether the bondholders sit by or act promptly they may not seek to obtain “not the full value of their security, but rather the greatly enhanced value resulting from the expenditure of public funds after the property had been appropriated to public use * * That is so whether such a situation arises in a court of equity or in a court of law. It can be said with equal emphasis here as it was said in the Brown-Crummer case that it would be inequitable or unjust if that term is preferred, this being a law case, to permit these bondholders to recover from the city the greatly increased value of their property resulting from the expenditure of public funds during a National Emergency rather than the full value of the property at the time it was taken over by the city merely because the city did not go through the formality and delay of a regular condemnation proceeding when there was no need therefor. That is especially so here where the city was no more than the nominal owner of this property and was in fact only the conduit through which the title passed to the state in order to enable the government to expend public funds for the relief of distressed persons.
It is for these reasons, no doubt, that Oklahoma has said by law as well as by judicial decree that the right to a money judgment against a municipality of one claiming an interest in property appropriated to public use is limited to the full value of the property .at the time of the taking irrespective of the manner in which the municipality acquired it.
I would reverse and remand with directions to ascertain the full value of the property at the time of the acquisition of the property and limit the judgment to such amount.

 See St. Louis & S. F. R. Co. v. Mann, 79 Okl. 160, 192 P. 231; Peckham v. AT&SF Ry. Co., 88 Okl. 174, 212 P. 427; Oklahoma City v. Local Federal Savings and Loan Association, 192 Okl. 188, 134 P.2d 505, 566; Incorporated Town of Pittsburg v. Cochrane, 195 Okl. 593, 159 P.2d 534.


 Emphasis supplied.